Case 1:19-cr-00099-DKW-KJM Document 173 Filed 09/23/20 Page 1 of 4             PageID #: 907

                                      MINUTES



   CASE NUMBER:           CR 19-00099 DKW
   CASE NAME:             USA v. (7) Michael Buntenbah
   ATTYS FOR PLA:         Mark A. Inciong
   ATTYS FOR DEFT:        (7) Barry D. Edwards
                          (7) Gary K. Springstead
                          (7) Tessa K. Muir
   PTS OFFICERS:          Diane Arima-Linscott


         JUDGE:     Derrick K. Watson            REPORTER:        Gloria Bediamol

         DATE:      9/23/2020                    TIME:            11:00 - 11:35


  COURT ACTION: EP: Video Conferencing Hearing on [169] Appeal from Magistrate’s
  Order Detaining Without Bail as to Defendant Michael Buntenbah.

  Defendant Michael Buntenbah present via video conferencing from the Federal Detention
  Center Honolulu.

  Oral arguments heard.

  [169] Appeal of Magistrate’s Order Detaining Without Bail - Court REVERSED Magistrate
  Judge’s detention order for reasons as stated on the record. Motion terminated.

  The Court advised Defendant Michael Buntenbah of the following conditions of release:

  Bail set at $500,000.00, secured bond. Bond to be posted prior to release. Bond is
  forfeitable for any violation of the conditions of release.

  The bond to be secured by: (3a) Cash deposited with the court and/or (3b) The
  agreement of the defendant and each surety to forfeit the property as follows: a
  Security Mortgage on property located at Kaneohe, HI 96744.


  (6a)   The defendant is placed in the Third Party Custodianship of: Thomas C.P. Malone.
Case 1:19-cr-00099-DKW-KJM Document 173 Filed 09/23/20 Page 2 of 4                   PageID #: 908

  (7b)   Comply with pretrial services supervision, and abide by all conditions of release as
         directed by Pretrial Services. You are required to inform Pretrial Services within 24
         hours of any contact with law enforcement, including but not limited to, any arrest,
         questioning (excludes instant offense), or traffic stop.

  (7c)   Maintain or actively seek employment, as directed by Pretrial Services.

  (7g1) Surrender any passport and all travel documents to the U.S. Pretrial Services Office.
        Do not apply for/obtain a passport. If not convicted, the passport will be returned to
        the defendant unless needed for evidentiary purposes. If convicted, Pretrial Services
        will transfer the passport to the U.S. Probation Office upon disposition of this case
        unless otherwise directed by the Court. Surrender no later than: Prior to release.

  (7h3) Travel is restricted to: the island of Oahu.

  (7i)   Do not change residence without the advance approval of Pretrial Services.

  (7m1) Contact is prohibited directly, indirectly, or through third parties with: co-
        defendants, co-conspirators, or witnesses in this and any related case. The U.S.
        Attorney's Office will provide Pretrial Services with initial and updated lists of
        names of persons with whom contact is prohibited.

  (7p2) Comply with the Location Monitoring program under the direction of Pretrial
        Services. The Court authorizes release under the HOME DETENTION restriction
        which restricts you to your residence at all times except for employment, education,
        religious services, medical, substance abuse or mental health treatment, attorney
        visits, court appearances, court-ordered obligations, or other activities pre-approved
        by Pretrial Services. Pretrial Services is authorized to conduct the initial home
        installation on a delayed basis.

  (7p5) You must abide by the program requirements and instructions of Pretrial Services
        related to the proper operation of the specified Location Monitoring technology:
        PASSIVE GLOBAL POSITIONING SATELLITE (GPS) MONITORING.

  (7s1) You are prohibited from owning, possessing, or controlling any firearm or
        ammunition. Immediately surrender all firearms and ammunition to an agent
        approved by Pretrial Services.

  (7t1) Do not consume any alcoholic beverages or products containing alcohol while on
        bond.

  (7u1) Do not use or possess illicit drugs, and do not be in the presence of illicit drug use
        or drug users/traffickers.
Case 1:19-cr-00099-DKW-KJM Document 173 Filed 09/23/20 Page 3 of 4                 PageID #: 909

  (7v1) To ensure compliance with the restriction on illicit drug use, submit to random drug
        detection testing as approved by Pretrial Services. Do not obstruct, attempt to
        obstruct, or tamper with the drug detection testing process in any manner.

  (7w1) To ensure compliance with the restriction on alcohol use, submit to random alcohol
        detection testing including remote alcohol testing devices, as approved by Pretrial
        Services. Do not obstruct, attempt to obstruct, or tamper with the alcohol detection
        testing process in any manner.

  (7y)   You must contribute toward the costs of the services required by this bond, to the
         extent you are financially able to do so, as determined by Pretrial Services.

  (9a)   In conjunction with the Ho‘okele program, the Court authorizes the defendant to
         participate in voluntary stress and anxiety counseling as arranged by Pretrial
         Services.

  (10b) Do not drive unless properly licensed.

  Release is delayed until posting of secured bond, posting of passport, and the
  installation of GPS equipment.

  Other Conditions: The Federal Detention Center – Honolulu is authorized to release the
  defendant from custody upon written notice by the Pretrial Services Office that the
  conditions of release have been satisfied.

  In addition to the Special Condition of Release as specified above, defendant is subject to
  the following conditions:

  •      Defendant shall not commit any offense in violation of federal, state, or local law
         while on release in this case.

  •      Defendant shall appear at all proceedings as required and shall surrender for service
         of any sentence imposed as directed.

  •      Defendant must cooperate in the collection of a DNA sample if it is authorized by
         42 U.S.C. § 1435a.

  After the Court discussed the above conditions of release with Defendant, the Court
  advised him that he could be brought back before the Court for any violations. Defendant
  affirmed that he understood the above conditions of release and agreed to be bound by
  these conditions.

  These minutes will serve as the Bail Conditions of Release. IT IS SO ORDERED.
Case 1:19-cr-00099-DKW-KJM Document 173 Filed 09/23/20 Page 4 of 4             PageID #: 910

  Defendant Michael Buntenbah to remain in the custody of the Federal Detention Center
  Honolulu.

  Submitted by: Tammy Kimura, Courtroom Manager
